NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                  JACE FRANK EDEN, Plaintiff/Appellant,

                                        v.

                 CITY OF SHOW LOW, Defendant/Appellee.

                             No. 1 CA-CV 15-0268
                               FILED 6-30-2016


            Appeal from the Superior Court in Navajo County
                        No. S0900CV201400433
                The Honorable Robert J. Higgins, Judge

                                  AFFIRMED


                                   COUNSEL

Jace Frank Eden, Show Low
Plaintiff/Appellant

Show Low City Attorney’s Office, Show Low
Franklin M. Brown
Counsel for Defendant/Appellee



                       MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Andrew W. Gould joined.
                          EDEN v. SHOW LOW
                          Decision of the Court

H O W E, Judge:

¶1           Jace Frank Eden appeals the trial court’s dismissal of his
complaint with prejudice against the City of Show Low (“City”). For the
following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2             In January 2013, the City notified Branding Iron Plaza, LLC,
of which Eden was a member, that a “shade structure” built at the rear of
one of its properties was constructed over an ingress/egress easement and
a sewer utility easement. Eden and another member of Branding Iron Plaza
corresponded with the City, alleging that the City improperly installed an
extension to the sewer lines under the company’s properties without just
compensation. Branding Iron Plaza subsequently sued the City, alleging the
same claims. But the trial court dismissed the complaint without prejudice
in January 2014 for failure to comply with the notice of claim requirements
in A.R.S. § 12–821.01, which requires notice to public entities regarding
claims against them. Eden then appealed the matter in his individual
capacity, but because he did not have standing to bring the claim, we
affirmed. See Eden v. City of Show Low, No. 1 CA-CV 14-0318,
2015 WL 2412176 (Ariz. App. 2015).

¶3            While that appeal was pending, however, Eden notified the
city attorney of his intent to sue the City for forcible detainer of the same
properties. Eden, in his individual capacity, served the city attorney with a
complaint against the City and “Sanitary District of Show Low” three
months later seeking a declaratory judgment and nearly $20 million dollars
in damages. Eden alleged that the City forcibly entered, detained, and
illegally took a portion of the properties without just compensation by
installing the sewer line extensions under the properties. When the City
failed to answer, Eden moved for a default judgment.

¶4            In response to Eden’s motion, the City moved to dismiss the
complaint, arguing, among other things, that Eden was not a proper
plaintiff because Branding Iron Plaza, not Eden, owned the properties that
he alleged the City forcibly entered upon and detained. The trial court
granted the City’s motion, dismissing Eden’s complaint with prejudice for
lack of standing.

¶5           Eden moved to vacate the trial court’s order and requested
leave to amend his complaint to remove the sanitary district as a defendant.
Eden also notified the court that, the week after the court issued its order,



                                     2
                           EDEN v. SHOW LOW
                           Decision of the Court

Branding Iron Plaza dissolved and conveyed its properties to Eden. The
trial court denied the motion and found the matter was barred by the
doctrine of res judicata for failing to comply with A.R.S. § 12–821.01. Eden
timely appealed.

                               DISCUSSION

¶6            Eden argues that the trial court erred by dismissing his
complaint for lack of standing. We review the trial court’s granting a motion
to dismiss for an abuse of discretion. Dressler v. Morrison, 212 Ariz. 279, 281
¶ 11, 130 P.3d 978, 980 (2006). But whether a party has standing is a question
of law we review de novo. Pawn 1st, L.L.C. v. City of Phoenix, 231 Ariz. 309,
311 ¶ 11, 294 P.3d 147, 149 (App. 2013). Because Eden did not have
individual ownership of the property at the time, he lacked standing to sue
in his individual capacity and the trial court properly dismissed his
complaint.1

¶7            Generally, only parties with an ownership interest in the
property at the time of an alleged taking are entitled to just compensation.
See Strawberry Water Co. v. Paulsen, 220 Ariz. 401, 406 ¶ 8, 207 P.3d 654, 659
(App. 2008). Standing also requires a distinct and palpable injury. Id. Here,
Eden neither possessed individual ownership interest nor alleged a distinct
injury. The record shows that Branding Iron Plaza owned the properties
during the period Eden alleges the City’s sewer lines caused the properties
damage. Branding Iron Plaza also owned the properties at the time Eden
filed the complaint against the City. Because Eden did not individually own
the properties, he could not allege a distinct injury.

¶8              Eden counters that he now owns the properties after Branding
Iron Plaza dissolved in January 2015 and conveyed the properties to him.
But this occurred after the trial court dismissed the case and therefore was
not in the record available to it when it issued its order. See Ness v. W. Sec.
Life Ins. Co., 174 Ariz. 497, 500, 851 P.2d 122, 125 (App. 1992) (providing that
appellate review is limited to matters included in the record in the trial


1             Eden presents numerous other arguments that the trial court
erred in dismissing his complaint. Because the trial court correctly
dismissed the complaint for lack of standing, we need not address Eden’s
other arguments. Sw. Non-Profit Hous. Corp. v. Nowak, 234 Ariz. 387, 391
¶ 10, 322 P.3d 204, 208 (App. 2014) (this Court will affirm the dismissal of a
complaint if the dismissal was correct for any reason).




                                       3
                            EDEN v. SHOW LOW
                            Decision of the Court

court). Eden also counters that Branding Iron Plaza was his “adopted
name” under which he conducted business and that he was the authorized
party to conduct business on behalf of Branding Iron Plaza. Although the
limited liability company may have reserved the right to use “Branding
Iron Plaza” as its business name, Eden himself is not the business. Further,
with certain exceptions not relevant here, a corporation cannot appear
without a licensed attorney, which Eden is not. See Ariz. R. Sup. Ct. 31(d);
Boydston v. Strole Dev. Co., 193 Ariz. 47, 49 ¶ 7, 969 P.2d 653, 655 (1998). Thus,
the trial court properly dismissed Eden’s claim.

                                CONCLUSION

¶9            For the foregoing reasons, we affirm.




                                     :AA




                                        4